ORDER

PER CURIAM:
AND NOW, this 20th day of May, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 4, 1993, it is hereby
ORDERED that JAMES A. MATTHEWS, III, be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*155It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
FRANK J. MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of ROLF LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.